Military, pay; discharge; limitation of actions. — On May 11,1961 plaintiff, a hospital corpsman second class, U.S. Navy, was sentenced by a general court-martial after a plea of guilty to a bad conduct discharge, with forfeiture of all pay and allowance, confinement at hard labor for one year and reduction to the grade of hospitalman recruit, for violation of Articles 86 and 121 of the Uniform Code of Military Justice. The sentence was approved on June 6, 1961 by the Convening Authority, Headquarters, Ninth Naval District, Great Lakes, Illinois, and on September 21,1961 the sentence was ordered executed after modification and affirmance on review by the Court of Military Appeals. Plaintiff claims that the court-martial was without jurisdiction and seeks back pay and allowances from May 11,1961. This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the answer in opposition thereto, without oral argument, the court concludes that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. See Mathis v. United States, 183 Ct. Cl. 145, 391 F. 2d 938 (1968), and Hamilton v. United States. 192 Ct. Cl. 952 (1970). On October 30, 1970 the court granted defendant’s motion to dismiss, and dismissed the petition.